1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                       SOUTHERN DIVISION
11
     Hasiam Elsharkawi,                          Case No. 8:18-cv-01971-JLS (DFMX)
12
                 Plaintiff,                      ORDER
13
                        v.
14
     United States of America, et al.,
15
                 Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
1                             JUDGMENT ON OFFER OF JUDGMENT
2
3                        On August 23, 2019, Defendant United States of America served on
4    Plaintiff Haisam Elsharkawi an Offer of Judgment in the amount of $20,001 pursuant to
5    Federal Rule of Civil Procedure 68. On September 3, 2019, Plaintiff Haisam Elsharkawi
6    served Defendant notice accepting the Offer of Judgment.
7
     It is therefore
8
9           ORDERED that judgment in favor of Plaintiff, Haisam Elsharkawi, in the

10          amount of $20,001 is entered against Defendant United States of America, on his

11          tort claims in this action filed pursuant to the Federal Tort Claims Act.

12
13
       Dated: December 06, 2019
14
15                                                Hon. Josephine L. Staton
                                                  United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
